FADELEY, J.,
dissenting.
I dissent from the court’s certification of the proposed ballot title. These constitutional amendments prohibit all forms of revenue raising except the new forms that are specified in the amendments. The verb “replaces” in the proposed title is not a synonym for “prohibits.” Its use is misleading.
Moreover, use of “replaces” implies that the measure will produce the same amounts of revenue as are produced by all current means of raising state or local revenue which the measure prohibits. Yet, there is no such guarantee or flexibility in the measure. Its provisions contemplate shortfalls in funding, not “replacement” at current levels. Using the word “replaces” is, under the circumstances, an argument in favor of the measure but not an accurate description of it.1
Nor are the prohibitory amendments proposed by the measure limited to taxes. The prohibitions cover all “revenue generating mechanism [s]” related to state or local government except the new 2 percent transaction tax or taxes and certain other exceptions as specified in the measure. The measure both (1) imposes the new tax and (2) prohibits all other “revenue generating mechanism [s]” not expressly excepted. There are exceptions stated in the measure, but *273those are limited so that many “revenue generating mechanism [s]” are prohibited, in addition to prohibiting all other taxes.
The sponsor challenges the title, on different but related grounds to those that form the reasons for this dissent. Documents necessary for a decision reached this court on May 20, 1996. The court has acted in two weeks thereafter, oral argument having been waived. A normal orderly process for checking over the opinions of the court, notifying the parties, and preparing for public release of the decision has consumed three more days. Regrettably, our accuracy does not match our alacrity.
It is true that the statutory scheme directs the court not to “consider arguments * * * not presented in writing to the Secretary of State.” But some of those making “arguments” in this case were responding to a “summary” of the measure prepared by the Secretary of State, not to the full text of the measure that has come before this court. Commen-ters Johnson and Huss pointed out that “all” should be in the caption to describe the taxes affected. Sponsor Huss argued that the word “eliminates” should be used in the “yes” vote statement, not the word “replaces.” That argument for use of “eliminates” actually supports use of “prohibits” in the caption and “yes” vote statement, because this state does not have many of the taxes prohibited, such as a general retail sales tax. Thus, while it is not a “current tax” that is subject to being “eliminated,” the sales tax is “prohibited” nonetheless. The measure imposes one new tax on all defined transactions, including those for payments of wages. It prohibits all other forms of taxes and many methods of generating revenue, whether or not the State of Oregon, or its local subdivisions impose that kind of tax or use that kind of method. Another commenter, Holliday, points out that it is “revenue generating methods,” not just taxes, that the measure covers. Those arguments suggest that the proposed ballot title should be altered, and are on point at the areas where this opinion would cause changes to be made.
The purpose for and use of a ballot title is not to inform the sponsors; they know what the initiative is about. It is instead to inform the voters, starting with those asked to *274sign the initiative petition in order to qualify it for the ballot. Rooney v. Kulongoski, 322 Or 15, 25, 902 P2d 1143 (1995). The ballot title is also especially intended for informational use of the voters at the general election. I cannot certify this title to them. Its material parts are not accurate.21 dissent.

 The measure does not say its tax replaces other taxes or revenues. “Replaces” is not a word found in the measure at all. It is not taken from the language of the measure, any provision of the measure, or any interpretation of the measure claimed by its supporters.


 A sponsor of this measure is the only petitioner for review of the Attorney General’s proposed ballot title. The sponsor does not make the argument that “replaces” is inaccurate and that “prohibits” should be substituted. The sponsor does not make the argument that the prohibition covers not only taxes but also some other methods of generating revenue and thus that “taxes” alone is not accurate. Nonetheless, the measure has that subject and effect, and I cannot certify to the voters a title that misleads, whether the inaccuracy has the effect of favoring or opposing adoption of the measure. A ballot title review proceeding always involves unrepresented silent third parties — the some two million eligible voters of Oregon. When this court certifies a ballot title, it is primarily for the voters’ use and is not simply the disposition of some private litigation between a measure’s sponsor and the attorney general. In my view, the court hearing a ballot title challenge cannot be required to certify an inaccurate title, nor should it do so by default under a broad application of the statute about not considering “arguments” not submitted in writing to the Secretary of State, ORS 250.085(6). As demonstrated in the text, the “arguments” of commenters to the Secretary of State are broad enough to support the changes needed to inform the voters accurately.